ITEMID: 001-91470
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: SENGER v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Peter Senger, is a German and Russian national who was born in 1961 and lives in Mannheim.
The applicant is in detention in the Mannheim penal institution.
On 28 and 29 August 2003, the Mannheim prison authorities stopped letters and refused to hand them over to the applicant pursuant to section 31(1)(6) of the Penal Code (Strafvollzugsgesetz) on the ground that they were written in Russian. Pursuant to the said provision, the head of the penal institution may halt letters to inmates that are written in a foreign language without a compelling reason (see Relevant domestic law below).
The applicant lodged an appeal against the decision of the prison authorities alleging that the letters were written by his aunt and cousin who, despite having dual German and Russian nationality, were not capable of corresponding in German. He further submitted that both of the said relatives had been allowed to communicate with him in Russian on the occasion of previous visits to the Mannheim prison.
On 28 January 2004 the Mannheim Regional Court rejected the appeal. It noted that it was undisputed that the applicant himself had full command of the German language and that the senders of the letters had both German and Russian nationality and had been residing in Germany for some years. The Regional Court found that since the applicant had failed to make any submissions as to why the authors of the letters were not capable of corresponding in German – for example personal data relating to their age, the length of their residence in Germany or their language skills - , there was nothing to establish that there existed a compelling reason for them to write in Russian. The mere fact that it would be easier for them to correspond in Russian could not be regarded as a compelling reason in this regard. The Regional Court further observed that the applicant had extensive contacts with the outside world by means of visits and telephone calls. The Regional Court clarified that the general decision whether the correspondence of the applicant had to be monitored had already been the subject of previous court decisions in 2002 and was not the subject of the instant appeal.
On 17 November 2004 the Karlsruhe Court of Appeal rejected an appeal by the applicant and upheld the decision of the Mannheim Regional Court. The Court of Appeal also found that the applicant had not substantiated that there were compelling reasons for the authors of the letters to write in Russian. It pointed out that should the applicant wish to have the entire correspondence with the said relatives excluded from monitoring, he would be free to lodge a pertinent request with the prison authorities.
On 27 July 2005 the Federal Constitutional Court declined to consider a constitutional complaint lodged by the applicant.
Section 31 (1)(6) of the Penal Code reads as follows:
“§ 31 Stoppage of Letters
The leader of the institution may halt letters,
1. if the purpose of the imprisonment or the security or order of the penal institution would be jeopardised,
2. if the transmission of the letters in knowledge of their content constituted a criminal offence or summary offence,
3. if they contain grossly incorrect or seriously distorting descriptions of prison conditions,
4. if they contain gross insults,
5. if they might jeopardise the integration of another prisoner,
6. if they are drafted in a secret language, illegible, incomprehensible or drafted in a foreign language without a compelling reason.
...”
